Order                                                                             Michigan Supreme Court
                                                                                        Lansing, Michigan

  March 31, 2014                                                                       Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                       Michael F. Cavanagh
  148797(4)                                                                            Stephen J. Markman
                                                                                           Mary Beth Kelly
                                                                                            Brian K. Zahra
                                                                                    Bridget M. McCormack
                                                                                          David F. Viviano,
                                                                                                        Justices
  IN RE JUDGE OF THE 48th CIRCUIT COURT.                      SC: 148797

  ________________________________________/

        On order of the Chief Justice, the motion of plaintiff to file a reply brief in support
  of the complaint for superintending control is GRANTED. The reply submitted on
  March 28, 2014 is accepted for filing.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                              March 31, 2014